       Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 1 of 25




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NEW YORK


    ALBERT HARRIOTT,

                                      Plaintiff,
                            -vs-
                                                                DECISION AND ORDER
    ANTHONY ANNUCCI, Acting Commissioner
                                                                 15-CV-6135 (CJS)
    of the New York Department of Corrections,
    et al.,

                                      Defendants.


         Plaintiff Albert Harriott (“Harriott”) brought this case, pro se, pursuant to 42

U.S.C. § 1983 alleging a multitude of violations of his civil rights during his

imprisonment at Five Points Correctional Facility. 1 Of Harriott’s nine original claims,

four have survived Defendants’ prior motion to dismiss and motion for partial

summary judgment, respectively: retaliation and due process claims against

defendants Corrections Officer Rogers, Sergeant Jones, ORC Donohue, and

Lieutenant Corey related to a cell search and subsequent disciplinary hearing on

February 19, 2014; a harassment claim against defendant Corrections Officer

“Daniels/John Doe #3” for searches of his person on August 13 and 14, 2013;

retaliation and due process claims against defendant Corrections Officer Lyttle for a

search of his person and confiscation of his I.D. card on July 10, 2013; and a denial of

medical care claim against defendant Nurse Demings related to an injury Harriott




1Harriott has since been transferred several times, most recently to Auburn Correctional Facility.
Notice, June 22, 2020, ECF No. 109.
    Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 2 of 25




sustained to his pinky finger in July/August 2012. See Decision and Order, 10, Oct.

18, 2019, ECF No. 103.

      The matter is now before the Court on Defendants’ motion for summary

judgment on Harriott’s retaliation and due process claims against defendants Rogers,

Jones, Donohue, and Corey; his retaliation and due process claims against defendant

Lyttle; and his denial of care claim against defendant Demings. Mot. Summ. J., Nov.

30, 2020, ECF No. 116. Defendants have filed and served upon Harriott an

appropriate Irby notice. Notice, Nov. 30, 2020, ECF No. 116-2.

      For the reasons stated below, Defendants’ motion [ECF No. 116] is granted,

and Harriott’s claims against defendants Demings, Lyttle, Rogers, Jones, Donohue,

and Corey are dismissed.

                      SUMMARY JUDGMENT STANDARD

      It is well-settled that summary judgment may not be granted unless “the

movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). See also Leon v.

Murphy, 988 F.2d 303, 308 (2d Cir. 1993) (stating that summary judgment is only

appropriate where, “after drawing all reasonable inferences in favor of the party

against whom summary judgment is sought, no reasonable trier of fact could find in

favor of the non-moving party.”). A party moving for summary judgment bears the

burden of establishing that no genuine issue of material fact exists. See Adickes v.

S.H. Kress & Co., 398 U.S. 144, 157 (1970). Moreover, “[a] party asserting that a fact




                                     Page 2 of 25
    Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 3 of 25




. . . cannot be genuinely disputed must support that assertion by . . . citing to

particular parts of materials in the record . . . .” Fed. R. Civ. P. 56(c)(1).

       Once the movant meets its burden, the burden shifts to the non-moving party

to demonstrate “specific facts showing that there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). To do this, the non-moving

party must present evidence sufficient to support a jury verdict in its favor. Anderson,

477 U.S. at 249. The non-movant cannot oppose a properly-supported summary

judgment motion with bald assertions that are not supported by the record. See

Bickerstaff v. Vassar Coll., 196 F.3d 435, 452 (2d Cir. 1999), as amended on denial of

reh'g (Dec. 22, 1999). Rather, the non-movant must support its assertion that a fact

is genuinely disputed by citing to particular parts of the record, or showing that the

materials cited by the movant are inadmissible or do not establish the absence of a

genuine dispute. Fed. R. Civ. P. 56(c)(1).

       Courts must view the underlying facts contained in affidavits, attached

exhibits, and depositions, in the light most favorable to the non-moving party. U.S. v.

Diebold, Inc., 369 U.S. 654, 655 (1962). Further, when a litigant is pro se, his

pleadings must be held to “less stringent standards than formal pleadings drafted by

lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). Nevertheless, the pro se litigant

must still establish the existence of genuine issues of material fact to survive a motion

for summary judgment: a pro se party’s “bald assertion,” when unsupported by

evidence, is insufficient. Lee v. Coughlin, 902 F. Supp. 424, 429 (S.D.N.Y. 1995).




                                        Page 3 of 25
    Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 4 of 25




                                     DISCUSSION

      The legal principles applicable to claims filed pursuant to 42 U.S.C. § 1983 are

well settled. In order to establish individual liability under § 1983, a plaintiff must

show (a) that the defendant is a “person” acting “under the color of state law,” and (b)

that the defendant caused the plaintiff to be deprived of a constitutional right. See,

e.g., Monroe v. Pape, 365 U.S. 167, 181 (1961). Additionally, “[i]n this Circuit personal

involvement of defendants in alleged constitutional deprivations is a prerequisite to

an award of damages under § 1983.” McKinnon v. Patterson, 568 F.2d 930, 934 (2d

Cir. 1977).

      As indicated above, Defendants’ motion for summary judgment addresses

several claims that Harriott asserts under § 1983: retaliation and due process claims

against defendants Rogers, Jones, Donohue, and Corey related to a search of his cell

on February 19, 2014 and subsequent disciplinary hearing; retaliation and due

process claims against defendant Lyttle for an incident that allegedly occurred on

July 10, 2013; and a denial of care claim against defendant Demings for her conduct

in treating Harriott’s injured pinky finger. For ease of discussion, the claims are

considered in chronological order.

Harriott’s Allegations Against Nurse Demings

      Harriott claims that defendant Demings, a nurse at Five Points Correctional

Facility, violated his constitutional rights when she denied him proper medical care

for his injured pinky finger.




                                      Page 4 of 25
     Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 5 of 25




       The record 2 shows that in July or August of 2012, Harriott reported to Nurse

Demings that he had injured his pinky finger. Def. Rule 56 Statement, ¶ 15, Nov. 30,

2020, ECF No. 116-1 (“Def. Statement”); Pl. Opposing Statement, ¶ 15, Jan. 4, 2021,

ECF No. 119 (“Pl. Statement”). Harriott alleges that, at that time, Nurse Demings

falsely told him that she had ordered an x-ray for his injury, and that she ridiculed

him about his injury throughout treatment. Pl. Statement at ¶ 16–17. On November

13, 2012, Harriott was seen again by medical staff for his pinky injury. Def.

Statement at ¶ 17. On November 21, 2012, medical staff performed an x-ray of

Harriott’s pinky finger, and found no fractures. Def. Statement at ¶ 17–18.

       On January 25, 2013, Harriott was seen again for pain in his pinky, and was

referred for an orthopedics consultation. Def. Statement at ¶ 20. Pursuant to the

consult, Harriott received physical therapy. Def. Statement at ¶ 21. Harriott states

that the physical therapy alleviated some of his pain and gave him back some range

of motion in his hand, but that Nurse Demings’ slowness to act led to permanent

disfigurement of his pinky finger. Pl. Statement at ¶ 20.

       To establish an unconstitutional denial of medical care, a prisoner must prove

“deliberate indifference to [his] serious medical needs.” Hathaway v. Coughlin, 37

F.3d 63, 66 (2d Cir. 1994) (quoting Estelle v. Gamble, 429 U.S. 97, 103, (1976))

(internal quotation marks omitted). In the present case, drawing all reasonable


2 For the purposes of this motion, the “record” consists of Harriott’s verified complaint, and
the statements of fact and related appendices that the parties are required to submit under
local rule of civil procedure 56(a)(1). See, e.g., Patterson v. Cty. of Oneida, N.Y., 375 F.3d 206,
219 (2d Cir. 2004) (“[A] verified pleading, to the extent that it makes allegations on the basis
of the plaintiff's personal knowledge, and not merely on information and belief, has the effect
of an affidavit and may be relied on to oppose summary judgment.”)


                                          Page 5 of 25
    Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 6 of 25




inferences in favor of Harriott, no reasonable trier of fact could find either that

Harriott’s medical need with respect to his pinky finger was “serious,” or that Nurse

Demings was deliberately indifferent.

      The court’s analysis with respect to “deliberate indifference” includes both an

objective and a subjective component. Wilson v. Seiter, 501 U.S. 294, 298–99 (1991).

To satisfy the objective element, “the alleged deprivation must be, in objective terms,

sufficiently serious.” Hall v. New York, 476 F. App'x 474, 477 (2d Cir. 2012) (citing

Hathaway, 37 F.3d at 66) (internal quotation marks omitted). To satisfy the

subjective element, “the charged official must act with a sufficiently culpable state of

mind.” Id. The defendant acts with deliberate indifference only if she “knows of and

disregards an excessive risk to inmate health or safety; the official must both be

aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and [s]he must also draw the inference.” Farmer v. Brennan, 511

U.S. 825, 837 (1994).

      After a thorough review of the record, the Court finds that Defendants have

met their burden to show that no genuine dispute exists with respect to Harriott’s

condition or the medical treatment he received, and that Harriott has failed to satisfy

his burden of showing both that his medical condition was sufficiently serious and

that Nurse Demings was deliberately indifferent.

      A “serious medical need” is one which presents “a condition of urgency that

may result in degeneration or extreme pain.” Chance v. Armstrong, 143 F.3d 698, 702

(2d Cir. 1998) (internal quotation omitted). In determining whether a serious medical




                                      Page 6 of 25
    Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 7 of 25




need exists, the Court examines several factors, including “the existence of an injury

that a reasonable doctor would find important and worthy of comment or treatment;

significantly affects an individual’s daily activities; or the existence of chronic and

substantial pain.” McMillon v. Davidson, 873 F. Supp.2d 512, 514 (W.D.N.Y. 2012)

(citation omitted). Although Harriot asserts that his pinky is now disfigured, he has

provided no documentary evidence about the specifics of his condition, how it affects

his daily activities, or whether or not it is the source of chronic and substantial pain.

See Compl. (Ex. 9-D), 14, Mar. 11, 2015, ECF No. 1-1 (providing a detailed summary

of services provided to Harriott, and noting that he was “seen at sick call on 9/29[/12]

and 10/29/12 with no finger complaints noted). See also Henderson v. Doe, No. 98 CIV.

5011 (WHP), 1999 WL 378333, at *2 (S.D.N.Y. June 10, 1999) (quoting, inter alia,

Rivera v. S.B. Johnson, 1996 WL 549336, at *2 (W.D.N.Y. Sept. 20, 1996) (“A broken

finger, without more, simply does not present a condition of urgency of the type that

may produce death, degeneration or extreme pain which correspondingly merits

constitutional protection.”)).

      Moreover, even if Harriott’s condition was sufficiently serious, he has not

shown that Nurse Demings acted with deliberate indifference. In that regard, he does

not show that she believed the pinky to be an excessive risk to his health or safety.

Even taking Harriott’s claims as true that Nurse Demings lied to him about putting

him on the list to receive an x-ray, and that she ridiculed him about his injury, and

even assuming that he is correct that he should have been treated more aggressively

for his pinky injury, such claims would not show that Nurse Demings “knew of and




                                      Page 7 of 25
    Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 8 of 25




disregarded an excessive risk to” Harriott’s health or safety. See, e.g., Dallio v. Hebert,

678 F. Supp.2d 35, 45 (N.D.N.Y. 2009) (finding insufficient evidence to raise a genuine

issue of material fact that defendants were deliberately indifferent where defendants

responded to Plaintiff's request for medical attention on more than one occasion).

       Accordingly, Harriott has failed to meet his burden to survive Defendants’

motion for summary judgment against his denial of care claim, and the claim must

be dismissed.

Harriott’s Allegations Against Defendant Corrections Officer Lyttle

       Harriott claims that defendant Lyttle, a corrections officer at Five Points

Correctional Facility, deprived him of his due process rights and retaliated against

him for filing grievances with the facility administration. In particular, Harriott

alleges that on July 10, 2013, he was “randomly” stopped on his way to a program,

that Corrections Officer Lyttle searched him “extremely inapprop[r]iately,” and that

“Lyttle also spoke to [him] derogatorily and asked him if he liked to file grievances.”

Compl. at 101. When asked to elaborate further, Harriott testified at his deposition

that the search was “uncomfortable . . . . Like, you know, sometimes officers get on

you, like too close to you . . . . Face to neck and you know, just uncomfortable.” Deutsch

Decl. (Ex. E), 120–121, Nov. 30, 2020, ECF No. 116-3. Harriott also claims that after

the search, Corrections Officer Lyttle took his I.D. card without justification, and that

Harriott was subsequently denied multiple privileges, such as recreation time.

Compl. at 101.




                                       Page 8 of 25
    Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 9 of 25




                                   Retaliation Claim

      Retaliation claims have their basis in the First Amendment. To succeed on a

retaliation claim, the plaintiff must show “(1) that the [plaintiff’s] speech or conduct

at issue was protected, (2) that the defendant took adverse action against the

plaintiff, and (3) that there was a causal connection between the protected speech and

the adverse action.” Gill v. Pidlypchak, 389 F.3d 379, 380 (2d Cir. 2004). The Second

Circuit has made clear that courts must scrutinize retaliation claims with “particular

care.” King v. McIntyre, No. 9:11-CV-1457, 2015 WL 1781256, at *4 (N.D.N.Y. Apr. 8,

2015) (citing Flaherty v. Coughlin, 713 F.2d 10, 13 (2d Cir. 1983)). Such claims

“involve questions of intent and are therefore easily fabricated . . . [and] pose a

substantial risk of unwarranted judicial intrusion into matters of general prison

administration.” Dawes v. Walker, 239 F.3d 489, 491 (2d Cir. 2001), overruled on other

grounds, Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002).

      Notwithstanding Harriott’s failure to specify the precise grievances for which

Corrections Officer Lyttle was allegedly retaliating, it is undisputed that filing prison

grievances is a protected activity. Graham v. Henderson, 89 F.3d 75, 80 (2d Cir. 1996).

In addition, the Court will presume that Corrections Officer Lyttle’s alleged question

– “you like to file grievances?” – is sufficient at this stage of the proceedings to

demonstrate a retaliatory motive.

      Harriott fails, however, to produce sufficient evidence to demonstrate that

Corrections Officer Lyttle performed an “adverse action.” An adverse action for

purposes of a retaliation claim is conduct that “would deter a similarly situated




                                      Page 9 of 25
   Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 10 of 25




individual of ordinary firmness from exercising his or her constitutional rights.”

Davis v. Goord, 320 F.3d 346, 353 (2d Cir. 2003) (citing Dawes, 239 F.3d at 493). “In

making this determination, the court’s inquiry must be tailored to the different

circumstances in which retaliation claims arise, bearing in mind that [p]risoners may

be required to tolerate more . . . than average citizens, before a [retaliatory] action

taken against them is considered adverse.” Id. (internal quotation marks and citation

omitted).

      The Court finds that Harriott has failed to identify evidence that would justify

a jury verdict in his favor with respect to Corrections Officer Lyttle’s alleged

inappropriate search. “[P]at frisks are an ordinary part of prison life and would not

(and do not) deter the average inmate from continuing to exercise his First

Amendment rights.” Henry v. Annetts, No. 08 CIV. 286 LAP, 2010 WL 3220332, at *2

(S.D.N.Y. July 22, 2010). Therefore, “pat frisks, even if conducted for retaliatory

reasons, cannot constitute an adverse action as required to support a First

Amendment retaliation claim.” Houston v. Coveny, No. 14-CV-6609-FPG, 2020 WL

1151345, at *6 (W.D.N.Y. Mar. 9, 2020), on reconsideration in part, No. 14-CV-6609-

FPG, 2020 WL 2494439 (W.D.N.Y. May 14, 2020) (collecting cases).

      Further, Harriott has likewise failed to demonstrate that Corrections Officer

Lyttle’s confiscation of the I.D. card was an adverse action. Even assuming that

Harriott’s claim is true, “[t]he law is clear that under most circumstances . . . a single

instance of confiscation does not constitute an adverse action for the purposes of a

retaliation claim.” Thomas v. Delaney, No. 917CV1023GLSCFH, 2019 WL 4247807,




                                      Page 10 of 25
   Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 11 of 25




at *18 (N.D.N.Y. Aug. 13, 2019), report and recommendation adopted, No.

917CV1023GLSCFH, 2019 WL 4242268 (N.D.N.Y. Sept. 6, 2019) (quoting Shannon

v. Venettozzi, No. 13 CIV. 4530, 2015 WL 114179, at *6 (S.D.N.Y. Jan. 8, 2015)).

Harriott admits that prisoners can get a new I.D. card by filling out a form and paying

two dollars for a new one, and even included with his complaint a copy of his

disbursement form for a new I.D. card, dated the same day as Corrections Officer

Lyttle’s alleged retaliation. Compl. (Ex. 8-B); Deutsch Decl. (Ex. E) at 122..

      Harriott further admits that, other than taking his I.D. card, Corrections

Officer Lyttle was not involved in actually denying Harriott any privileges. Deutsch

Decl. (Ex. E) at 126 (Question: “And did Officer Lyttle ever tell you that [you can’t go

to recreation without an I.D. card]?”, Answer: “He was not . . . our company officer . .

. so no.”). In short, where Harriott claims that on a single occasion Corrections Officer

Lyttle took Harriott’s I.D. card, which could be replaced by paying two dollars, but

does not claim that Corrections Officer Lyttle participated in any further denial of

Harriott’s privileges, the Court finds the alleged retaliatory conduct to be de minimis

and thus insufficient to support a retaliation claim. See Quezada v. Roy, No. 14-CV-

4056 (CM), 2017 WL 6887793, at *13 (S.D.N.Y. Dec. 14, 2017).

                                    Due Process Claim

      In addition to a claim for retaliation, Harriott also asserts that Corrections

Officer Lyttle’s unjustified confiscation of his I.D. card deprived him of his due process

rights because he was “denied meal, recreation, and religious service privileges for

close to 2 weeks.” Compl. at 102.




                                      Page 11 of 25
   Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 12 of 25




      “Generally, due process requires that a state afford persons ‘some kind of

hearing’ prior to depriving them of a liberty or property interest.” DiBlasio v. Novello,

344 F.3d 292, 302 (2d Cir. 2003) (citing Hodel v. Va. Surface Mining & Reclamation

Ass'n, 452 U.S. 264, 299 (1981)). However, “[w]here a deprivation [of due process] at

the hands of a government actor is ‘random and unauthorized,’ hence rendering it

impossible for the government to provide a pre-deprivation hearing [to the plaintiff],

due process requires only a post-deprivation proceeding.” DiBlasio, 344 F.3d at 302

(citing Parratt v. Taylor, 451 U.S. 527, 541 (1981), overruled on other grounds by

Daniels v. Williams, 474 U.S. 327 (1986)).

      With respect to property claims by prison inmates, the Second Circuit has held

that New York provides an adequate post-deprivation remedy in the Court of Claims.

See, e.g., Barnes v. Fedele, 760 F. Supp.2d 296, 303–04 (W.D.N.Y. 2011) (citing, Koehl

v. Dalsheim, 85 F.3d 86, 88 (2d Cir.1996); Love v. Coughlin, 714 F.2d 207, 209 (2d

Cir.1983); Jones v. Harris, 665 F.Supp.2d 384, 401 (S.D.N.Y.2009) (taking judicial

notice of the fact that DOCS has a procedure for a prisoner to follow if he believes he

has been wrongfully deprived of property, and stating that “[i]n the ordinary course,

these procedures afford a prisoner all the process he is due”)). Thus, to the extent that

Harriott’s due process claim against Corrections Officer Lyttle involves the

confiscation of Harriott’s property, the claim fails because Harriott had an adequate

remedy in the New York Court of Claims.

      The alleged due process violation here, though, is not simply the confiscation

of the I.D. card, but includes also the failure to allow Harriott to continue




                                      Page 12 of 25
    Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 13 of 25




participating in certain prison privileges, such as time in recreation. 3 As the Supreme

Court has explained:

      . . . States may under certain circumstances create liberty interests
      which are protected by the Due Process Clause . . . . But these interests
      will be generally limited to freedom from restraint which, while not
      exceeding the sentence in such an unexpected manner as to give rise to
      protection by the Due Process Clause of its own force . . . nonetheless
      imposes atypical and significant hardship on the inmate in relation to
      the ordinary incidents of prison life.

Sandin v. Conner, 515 U.S. 472, 483–84 (1995). Assuming Harriott’s deposition

testimony to be true, at most he was deprived for two weeks of his ability to go to “the

main yard” and “the gym,” and to send certified mail, but during which time he was

permitted to go to meals and to the “block yard.” Deutsch (Ex. E) at 123–126. The

Court finds that this does not present a “dramatic departure from the basic

conditions” of Harriott’s sentence, impose an “atypical or significant hardship,” or

affect the duration of his sentence, such as creates a liberty interest that would invoke

the procedural guarantees of the Due Process Clause. Sandin, 515 U.S. at 486–487.

      Accordingly, the Court finds that Harriott has failed to demonstrate specific

facts that would support a jury verdict in his favor on his retaliation and due process

claims against defendant Corrections Officer Lyttle, and those claims must be

dismissed.




3 Harriott’s original complaint seemed to suggest that Harriott was deprived of meals.
However, his deposition testimony clarified that he could still “go to chow.” Deutsch Decl.
(Ex. E) at 124.


                                      Page 13 of 25
   Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 14 of 25




Allegations Regarding February 19, 2014 and Subsequent Disciplinary Hearing

      Finally, Harriott presents two claims related to a search of his cell on February

19, 2014 and the subsequent disciplinary hearing.

      On February 19, 2014, Harriott was taken to the facility’s infirmary for an

emergency sick call. Compl. 65–74 (describing three days of vomiting and other

symptoms prior to February 19, 2014). While Harriott was away from his cell,

defendants Corrections Officer Rogers, Sergeant Jones, and at least one other

corrections officer searched Harriott’s cell. Pl. Statement at ¶ 3. The following day,

Harriott was served with a misbehavior report stating that one gram of marijuana

had been found in his bunk. Def. Statement at ¶ 1.

      At the subsequent disciplinary hearing, Harriott called two witnesses: his

cellmate and Corrections Officer Rogers. Def. Statement at ¶ 2–3. Harriott’s cellmate

testified that he was present in the cell when it was searched, and that the search

lasted about 20 minutes. Def. Statement at ¶ 2. However, the cellmate also testified

that he wasn’t wearing his glasses, and could not see the whole search. Def.

Statement at ¶ 2. Harriott’s cellmate stated that, in the three weeks during which

they were cellmates, he had never seen Harriott do illegal drugs. Deutsch Decl. (Ex.

A) at 29.

      Corrections Officer Rogers testified that he found a substance that appeared

to be marijuana in a latex glove under Harriott’s bunk, that the search lasted

approximately 9 minutes, that he turned the suspicious substance from Harriott’s

cell over to an expert for testing, and that the tester confirmed the substance to be




                                    Page 14 of 25
   Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 15 of 25




marijuana. Def. Statement at ¶ 2. Additionally, Corrections Officer Rogers repeatedly

denied that he could have been mistaken as to in whose cell, and under whose bunk,

he discovered the marijuana. Deutsch Decl. (Ex. A) at 30–39.

      At the disciplinary hearing for his infraction, Harriott requested video and

audio recordings of the search of his cell. Pl. Statement at ¶ 5. The hearing officer,

defendant Lieutenant Corey, informed him that recordings could not be provided

because of mechanical failure of the camera located in the hallway outside of

Harriott’s cell, and that in any event the video would not have shown the search

because the camera shows only the hallway and not the inside of the cell. Def.

Statement at ¶ 4–6. After the hearing, Harriott was found guilty of possessing

marijuana and given twelve months in the special housing unit, which was later

reduced to five months. Def. Statement at ¶ 7. “This incident was [Harriott]’s fourth

misbehavior report in the prior six months, and his second in three days.” Def.

Statement at ¶ 8. The misbehavior report immediately prior to the marijuana

possession was for drug use. Def. Statement at ¶ 8.

      Harriott alleges that defendants Corrections Officer Rogers and Sergeant

Jones violated his constitutional rights by planting drugs under his mattress and

drafting a false misbehavior report against him in retaliation for an Article 78

petition he had filed against prison administrators three weeks before. Harriott also

alleges that “ORC Donohue,” Harriott’s hearing assistant for the disciplinary

hearing, violated his due process rights when “he intentionally offered no help to

[Harriott] . . . verbally harassed and insulted [Harriott], [and] purposely hindered the




                                     Page 15 of 25
    Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 16 of 25




hearing by being inept in securing evidence the Plaintiff needed to defend himself.”

Compl. at 81. Finally, Harriott maintains that Lieutenant Corey, the hearing officer,

violated his due process rights when he denied him a copy of the video of the February

19, 2014 search; denied him an opportunity to probe the inconsistencies between his

cellmate’s testimony that the search took 20 minutes and Corrections Officer Rogers’

testimony that it took 9 minutes; knew the misbehavior report was false; failed to

address his claims of harassment and retaliation; changed the testimony of

Corrections Officer Rogers; failed to call “Specialty Officers to lay any foundation as

to the testing of the marijuana”; and gave Harriott a “hefty sentence on no evidence

of any substance . . . .” Compl. at 81.

      Harriott’s Claims Against Corrections Officer Rogers and Sergeant Jones

      Harriott claims Corrections Officer Rogers and Sergeant Jones planted

marijuana in his cell, and then filed a false misbehavior report against him. He

maintains that this conduct constitutes a violation of his due process rights, and

retaliation for Harriott’s litany of grievances filed previously with prison

administration.

      With respect to Harriott’s due process claim against Rogers and Jones, the

Court finds Harriott’s claim that Rogers and Jones planted the marijuana in his cell

to be a bald assertion insufficient to survive a summary judgment motion. Defendants

have submitted Corrections Officer Rogers’ misbehavior report and hearing

testimony to demonstrate where he found the marijuana, and Harriott has failed to

cite to any contradictory evidence in the record or demonstrate that Rogers’ testimony




                                      Page 16 of 25
   Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 17 of 25




is inadmissible. Bickerstaff, 196 F.3d at 452. Although Harriott’s cellmate testified

that he had never seen Harriott do illegal drugs in their three weeks together as

cellmates, such testimony alone does not create the inference that Corrections Officer

Rogers and Sergeant Jones planted the marijuana, particularly in light of Harriott’s

testing positive for marijuana use a mere three days before the search of his cell. See

Deutsch Decl. (Ex. B). Further, the Court notes that “[t]here is no basis for a

constitutional claim alleging the mere filing of a false report.” Moore v. Casselberry,

584 F. Supp.2d 580, 582 (W.D.N.Y. 2008); see also Mitchell v. Senkowski, 158 F. App’x

346, 349 (2d Cir. 2005).

      Harriott’s claim of retaliation against Rogers and Jones cannot survive

Defendants’ summary judgment motion either. As indicated above, to succeed on a

First Amendment retaliation claim, the plaintiff must show “(1) that the speech or

conduct at issue was protected, (2) that the defendant took adverse action against the

plaintiff, and (3) that there was a causal connection between the protected speech and

the adverse action.” Gill, 389 F.3d at 380. Nevertheless, retaliation claims must “be

‘supported by specific and detailed factual allegations,’ not stated ‘in wholly

conclusory terms.’” Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quoting

Flaherty v. Coughlin, 713 F.2d 10, 13 (2d Cir. 1983)).

      Harriott’s statement, in his verified complaint, that he filed an Article 78

petition against prison superintendent, defendant M. Sheahan, and multiple

members of the prison administrative staff is sufficient to demonstrate that he was

engaging in protected speech. In addition, although the Court finds that Harriott’s




                                     Page 17 of 25
    Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 18 of 25




allegation that Corrections Officer Rogers and Sergeant Jones planted the marijuana

in his cell to be a bald assertion, the Court will presume for the purposes of the instant

motion that Rogers and Jones took adverse action against Harriott.

       Yet even if Harriott could demonstrate the first two elements of a retaliation

claim, he has failed to carry his burden of demonstrating a causal connection between

his Article 78 proceeding and Corrections Officer Rogers’ and Sergeant Jones’

conduct. To succeed in a retaliation claim, the plaintiff must demonstrate a causal

connection sufficient to support an inference that the protected conduct played a

substantial part in the adverse action. Davis, 320 F.3d at 354 (citing Dawes, 239 F.3d

at 492). In determining whether a causal connection exists, the court may consider a

number of factors, including: (i) the temporal proximity between the protected

activity and the alleged retaliatory act; (ii) the inmate's prior good disciplinary record;

(iii) vindication at a hearing on the matter; and (iv) statements by the defendant

concerning his motivation. See Abreu v. Farley, No. 6:11-CV-06251 EAW, 2019 WL

1230778, at *23 (W.D.N.Y. Mar. 15, 2019) (quoting Bunting v. Conway, No. 04-CV-

0731A (HKS), 2010 WL 5332280, at *7 (W.D.N.Y. Nov. 1, 2010) (citing Colon v.

Coughlin, 58 F.3d 865, 872–73 (2d Cir. 1995)). See also Baskerville v. Blot, 224 F.

Supp.2d 723, 732–33 (S.D.N.Y. 2002).

       Given that the cell search and misbehavior report occurred three weeks after

Harriott filed his Article 78 petition against Defendant Sheahan, Harriott appears to

be relying on the temporal proximity between his petition and the alleged retaliatory

acts to establish the necessary causal connection. However, “[a]lthough the temporal




                                      Page 18 of 25
    Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 19 of 25




proximity of the filing of the grievance and the issuance of the misbehavior report is

circumstantial evidence of retaliation, such evidence, without more, is insufficient to

survive summary judgment.” Williams v. Goord, 111 F. Supp.2d 280, 290 (S.D.N.Y.

2000) (citing Ayers v. Stewart, 101 F.3d 687, No. 96–2013, 1996 WL 346049, at *1 (2d

Cir. 1999)). See also Abreu, 2019 WL 1230778 at *23 (collecting cases).

       All of the remaining causal connection factors weigh strongly against Harriott.

With respect to the second element, prior disciplinary record, Defendants have

submitted a document outlining Harriott’s six disciplinary infractions between

October 2013 and May 2015. Deutsch Decl. (Ex. B.), ECF No. 116-3. Of those six

infractions, two of them occurred within one week of Rogers’ and Jones’ search of

Harriott’s cell: on February 13, 2014 Harriott was reported for smuggling, and on

February 16, 2014 Harriott was reported for drug use. Deutsch Decl. (Ex. B). Harriott

was disciplined after separate hearings on both charges, and the discipline was

affirmed on appeal in each instance. Deutsch Decl. (Ex. B). Similarly, the third

element, vindication at a hearing on the matter, weighs against Harriott because he

was not vindicated at a hearing subsequent to the search, but was found guilty of

drug possession, and that finding was not reversed on appeal. 4 Lastly, Harriott has

failed to identify any statements by either Rogers or Jones indicating that their

motive for the search was retaliation. In fact, as Defendants point out, Harriott’s two




4While the finding of guilt was not reversed, Harriott’s original punishment of 12 months in
the Special Housing Unit was reduced to 5 months. Deutsch Decl. (Ex. B).


                                       Page 19 of 25
   Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 20 of 25




prior infractions – for smuggling and drug use – suggest legitimate cause for the cell

search.

      Consequently, the Court finds that Harriott has failed to carry his burden of

demonstrating facts that would justify a jury verdict in his favor at trial, and his due

process and retaliation claims against Corrections Officer Rogers and Sergeant Jones

must be dismissed.

             Due Process Claims Against defendants Donohue and Corey

      A prison inmate’s due process rights with respect to a disciplinary hearing “do

not equate to ‘the full panoply of rights’ due to a defendant in a criminal prosecution.”

Sira v. Morton, 380 F.3d 57, 69 (2d Cir. 2004) (quoting Wolff v. McDonnell, 418 U.S.

539, 556 (1974)). Rather, a prison inmate charged with a disciplinary infraction is

entitled under the Due Process Clause to: “advance written notice of the charges; a

fair and impartial hearing officer; a reasonable opportunity to call witnesses and

present documentary evidence; and a written statement of the disposition, including

supporting facts and reasons for the action taken.” Luna v. Pico, 356 F.3d 481 (2d Cir.

2004) (citing, inter alia, Wolff, 418 U.S. at 553–567). Further, “the Supreme Court

has clarified that judicial review of the written findings required by due process [in

an inmate’s hearing] is limited to determining whether the disposition is supported

by ‘some evidence.’” Sira, 380 F.3d at 69 (quoting Superintendent v. Hill, 472 U.S.

445, 455 (1985)). “This standard is extremely tolerant and is satisfied if ‘there is any

evidence in the record that supports’ the disciplinary ruling.” Id. (quoting Friedl v.

City of New York, 210 F.3d 79, 85 (2d Cir. 2000)).




                                      Page 20 of 25
   Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 21 of 25




      A review of the transcripts of Harriott’s hearing indicates that Harriott was

afforded the process to which he was entitled under the Constitution. Harriott

acknowledged at the hearing that he was served with a copy of his misbehavior report

on February 20, 2014, by Corrections Officer Burns. Deutsch Decl. (Ex. A), 1, ECF

No. 116-3. Harriott had initially refused hearing assistance, but when the hearing

officer, Lieutenant Corey, realized that Harriott actually wanted an assistant to help

find witnesses and gather documentation, he adjourned the hearing and assigned

“ORC Donohue” to assist Harriott. Deutsch Decl. (Ex. A) at 2–3. Notwithstanding

Harriott’s claim that ORC Donohue deprived him of due process by verbally harassing

and insulting him and not securing evidence, the record shows that Harriott was

afforded the witnesses he wanted to call – his cellmate and Officer Rogers – and that

he was able to submit documents. The only evidence that ORC Donohue could not

procure for Harriott were the video recordings of the hallway outside Harriott’s cell

that did not exist, and urinalysis tests for which Harriott had failed to specify dates.

See Deutsch Decl. (Ex. A) at 4; Compl. (Ex. 4-C); and Compl. at 50.

      Moreover, although Harriott maintains that Lieutenant Corey was not a fair

and impartial hearing officer, the hearing transcript does not support Harriott’s

claims. For instance, the video that Harriott claims to have been deprived of was not

really denied, but simply did not exist due to a system failure. Deutsch Decl. (Ex. A)

at 4. Further, throughout the hearing Lieutenant Corey patiently allowed Harriott to

make a record of his objections and elaborate on his theory of the case, despite

Harriott’s numerous failures to follow proper procedure and his interjection of




                                     Page 21 of 25
   Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 22 of 25




multiple irrelevant objections. Deutsch Decl. (Ex. A) at 5–49. Harriott was given the

opportunity to call witnesses and to submit documentary evidence such as a letter

from his mother, and two letters from the prison commissioner regarding Harriott’s

complaints and concerns about sharing a cell with inmates who smoke. Deutsch Decl.

(Ex. A) at 17.

      Moreover, the record shows that the “some evidence” standard was amply met

at Harriott’s hearing. Sital v. Burgio, 592 F. Supp.2d 355, 358 (W.D.N.Y. 2009).

Harriott’s own verified complaint acknowledges that Corrections Officer Rogers filed

a misbehavior report against Harriott on the same day as the cell search, indicating

that he discovered a latex glove containing a green leafy substance beneath Harriott’s

bunk; that he turned the marijuana over to Officer Henderson, a certified NIK tester,

for testing; and that the tests showed the substance was marijuana. Compl. (Ex. 6-A)

at 84. Corrections Officer Rogers’ testimony at the hearing was substantially the

same as his report, except he got confused momentarily about which officer he gave

the leafy substance to for testing. See Deutsch Decl. (Ex. A), ECF No. 116-4 at 32.

      Accordingly, the Court finds that Harriott has failed to satisfy his burden of

demonstrating entitlement to a jury verdict at trial, and his due process claims

against ORC Donohue and Lieutenant Corey must be dismissed.

                      HARRIOT’S REMAINING CLAIM(S)

      Having dismissed Harriott’s claims against defendants Demings, Lyttle,

Rogers, Jones, Donohue, and Corey for the foregoing reasons, the Court notes that

Harriott’s only remaining claim is against defendant “Daniels/John Doe #3,” an




                                    Page 22 of 25
   Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 23 of 25




unknown corrections officer.         However,    Harriott’s claim against      defendant

“Daniels/John Doe #3,” appears to be time-barred.

         42 U.S.C. § 1983 does not provide a specific statute of limitations. Thus, § 1983

actions filed in New York are subject to the three-year statute of limitations under

state law for personal injury actions. Pearl v. City of Long Beach, 296 F.3d 76, 79 (2d

Cir. 2002); see N.Y. C.P.L.R. § 214. Generally, “‘John Doe’ pleadings cannot be used

to circumvent statutes of limitations because replacing a ‘John Doe’ with a named

party in effect constitutes a change in the party sued.” Aslanidis v. U.S. Lines, Inc.,

7 F.3d 1067, 1075 (2d Cir. 1993) (internal citations omitted). Where a plaintiff uses

“John Doe” or some other fictitious name as a placeholder defendant because the

plaintiff does not know the identity of an individual defendant, he is required to

replace the placeholder with a named party within the applicable statute of

limitations period. Barrow v. Wethersfield Police Dep't, 66 F.3d 466, 468–70 (2d Cir.

1995).

         Here, Harriott's § 1983 claim against Defendant “Daniels/John Doe #3”

accrued in August 2013, and appears to have expired under the applicable three-year

statute of limitations. See, e.g., Abreu v. City of New York, 657 F. Supp.2d 357, 363

(E.D.N.Y. 2009). At no point prior to the expiration of the limitations period, or

subsequently, did Harriott seek to amend his pleading to substitute a named party

for the placeholder “Daniels/John Doe #3” defendant. Nor is there any indication that

Harriott attempted to ascertain from the other Defendants the identity of that

unknown individual. On May 11, 2015, counsel for the Defendants notified Harriott’s




                                       Page 23 of 25
    Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 24 of 25




counsel that he was unable to find any information about the alleged August 2013

incidents. Resp., May 13, 2015, ECF No. 4. Further, Harriott was informed by letter

on September 23, 2013 that there was no employee of the name of Officer Daniels at

Five Points Correctional Facility, and he has not taken additional steps – indeed, he

declined to cooperate with an investigation by prison administrators – to properly

identify the individual. Compl. (Ex. 7-B), 98, Mar. 11, 2015, ECF No. 1. Consequently,

the Court cannot discern a basis for equitable tolling from the present record.

      Nevertheless, in light of Harriott’s pro se status and Second Circuit precedent,

Harriott will have an opportunity to demonstrate why his claim against

“Daniels/John Doe #3,” stemming from the alleged inappropriate searches on August

13 and August 14, 2013, should not be dismissed as time-barred. See Abbas v. Dixon,

480 F.3d 636, 639–40 (2d Cir. 2007) (district court should not dismiss a pro se

prisoner's complaint on the basis of an anticipated statute of limitations defense

without first granting notice and an opportunity to be heard). Within thirty days of

the date of this order, Harriott may file an amended complaint with respect to this

claim, in which he must state why his claims are not time-barred, including any basis

for equitable tolling of the statute of limitations.

                                     CONCLUSION

      Consistent with the foregoing, it is hereby

      ORDERED that Defendants’ motion for summary judgment [ECF No. 116] is

granted as to Harriott’s claims against defendants Demings, Lyttle, Rogers, Jones,

Donohue, and Corey; and it is further




                                      Page 24 of 25
   Case 6:15-cv-06135-CJS-MWP Document 121 Filed 05/18/21 Page 25 of 25




      ORDERED that, if Harriott wishes to file an amended complaint regarding the

alleged inappropriate searches on August 13 and August 14, 2013, he must do so NO

LATER THAN June 14, 2021. The amended complaint should be captioned “Amended

Complaint,” and relate ONLY to the alleged August 13 and August 14, 2013 incidents.

The complaint must properly identify “Daniels / John Doe #3,” and clearly state why

Harriott’s claims related to the incidents on August 13 and 14, 2013 are not time-

barred, including any basis for equitable tolling of the statute of limitations. If

Plaintiff fails to file an amended complaint by June 14, 2021, or if the amended

complaint fails to comply with this Decision and Order or fails to provide a sufficient

showing that Harriott’s claim is not time-barred, this action will be dismissed with

prejudice.

      SO ORDERED.

DATED:       May 18, 2021
             Rochester, New York



                                        _______________________
                                        CHARLES J. SIRAGUSA
                                        United States District Judge




                                     Page 25 of 25
